Opinion by
Rice, P. J.,
The appellant was adjudged guilty, and a judgment was entered against him by an alderman in a suit for a penalty for selling oleomargarine in imitation of yellow butter contrary to the provisions of the Act of May 5, 1899, P. L. 241. He was legally licensed as provided in that act, and had complied with all the requirements of the act, except that the oleomargarine sold by him was colored yellow by the addition thereto of analyne, a foreign substance but not injurious to health. The only defense he set up on his trial was the unconstitutionality of the act. His exceptions to the record of the alderman on certiorari in the court below, as well as his assignments of error in this court, were all to the same effect.
One of the most important, as well as most familiar, rules for the construction of statutes is, that a legislative intent to violate the constitution is never to be assumed; therefore, wherever a statute is susceptible of two constructions, of which the one would make it unconstitutional, the other constitutional, the latter is to be adopted. Another elementary rule is that construction is to be made of all the parts together, and not of one part only by itself. It is the duty of the courts to take a survey of the entire statute; “ for the true meaning of any passage in that which best harmonizes with the subject, and with every other passage of the statute.” Another rule to be noticed is that a penal statute must be construed strictly and should not be extended beyond the evident intention of the legislature as expressed on its face. The act of May 5, 1899, needs construction, and in view of the appellant’s contention that the construction he puts upon it makes it unconstitutional all these familiar principles are to be kept in mind in determining its true scope and intent. As was said by Judge Arnold whose judgment was affirmed in Commonwealth v. Vandyke, *22513 Pa. Superior Ct. 484: “ The act is awkwardly expressed, its sentences are very much involved, and it is difficult to know their operation by relation to each other. Perhaps a strict construction of the statute would prohibit the manufacture and sale of oleomargarine in its natural state because it looks like butter, but as the act is intended to repeal the prohibitory statute of 1885, P. L. 22, and authorize the manufacture as well as the sale of oleomargarine in the state, we are to give the act such construction as will afford the relief and prevent the mischief it intended to prevent. The word ‘ coloration ’ means the act or practice of coloring, or the state of being colored, and it is the act or practice of coloring oleomargarine which the act of 1889 is intended to prohibit. The use of the words ‘ admixture or addition ’ in the statute indicates that the intention of the legislature is to prohibit the imitation of yellow butter by any admixture or addition to oleomargarine during or after manufacture.” We adopt this as the true construction of the act; and if we are correct in this conclusion none of the constitutional objections that have been urged against it can be sustained. As was said by the Supreme Court of the United States in construing a Massachusetts statute which differs in no essential particular from ours, so it may be said here: “ It will be observed that the statute .... does not prohibit the manufacture or sale of all oleomargarine, but only such as is colored in imitation of yellow butter produced from pure unadulterated milk or cream of such milk. If free from coloration or ingredient that * causes it to look like butter ’ the right to sell it ‘ in a separate and distinct form in such manner as will advise the consumer of its real character ’ is neither restricted nor prohibited:” Plumley v. Massachusetts, 155 U. S. 461. It is clearly shown in the opinion of Mr. Justice Hablan that the statute seeks to suppress false pretenses and to promote fair dealing in the sale of an article of food ; to compel the sale of oleomargarine for what it is by preventing its sale for what it is not; to’ protect unwary purchasers who, without closely scrutinizing the label upon the package in which it is contained, would be induced to buy it as and for butter produced from unadulterated milk or cream from such milk. Such being the scope and intent of the statute the contention that it is an absolute prohibition of the sale and manufacture of oleo*226margarine and that the title gives no notice of such legislation is not well founded. The act is what its title indicates, a regulation, not a prohibition, of the manufacture and sale of oleomargarine. We held in Commonwealth v. Vandyke, supra, following Plumley v. Massachusetts, supra, that such a regulation does not conflict with the commerce clause of the national constitution; and upon the principles recognized in Powell v. Commonwealth, 114 Pa. 265; 127 U. S. 678, Plumley v. Massachusetts and a multitude of other cases, it cannot be declared to be an infringement of the rights of the citizen secured by section 1, article 1 of the state constitution, or by the fourteenth amendment of the national constitution.
The judgment is affirmed.